Citation Nr: 0722730	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether, in a rating decision dated September 2002, the RO 
properly reduced the evaluation assigned the veteran's 
bilateral, high-frequency hearing loss from 100 to 20 percent 
and, if so, whether an increased evaluation is assignable for 
that disability.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse and his daughter




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision, in 
which the Department of Veterans Affairs (VA) RO in Hartford, 
Connecticut reduced the 100 percent evaluation assigned the 
veteran's service-connected bilateral, high-frequency hearing 
loss to 20 percent, effective from December 1, 2002.

The veteran, his spouse and his daughter testified in support 
of this claim at hearings held at the RO, before a Hearing 
Officer, and in Washington D.C., before the undersigned 
Veterans Law Judge, in June 2002 and February 2005.  

In July 2005, the Board affirmed the RO's September 2002 
decision.  The veteran
then appealed the Board's decision to the United States Court 
of Appeals for
Veterans Claims (Court).  While the claim was in appeal 
status, in a rating decision
dated August 2005, the RO increased the evaluation assigned 
the veteran's service-connected bilateral, high-frequency 
hearing loss to 50 percent, effective from December 1, 2002.

In September 2006, based on a Joint Motion For Remand (joint 
motion), the Court
remanded the claim to the Board for compliance with the 
instructions in the joint
motion.  




FINDINGS OF FACT

1.  In a Hearing Officer decision dated January 2000, the RO 
increased the evaluation assigned the veteran's service-
connected bilateral, high-frequency hearing loss to 100 
percent, effective from June 22, 1999.

2.  In a rating decision dated September 2002, the RO reduced 
the 100 percent evaluation assigned the veteran's service-
connected bilateral, high-frequency hearing loss to 20 
percent, effective from December 1, 2002, based on a VA 
audiological examination conducted in August 2002.  

3.  In a rating decision dated August 2005, the RO increased 
the evaluation assigned the veteran's service-connected 
bilateral, high-frequency hearing loss to 50 percent, 
effective from December 1, 2002.  

4.  The report of VA audiological examination conducted in 
August 2002 did not disclose improvement in the veteran's 
service-connected bilateral, high-frequency hearing loss, but 
rather, contained unreliable and inconsistent findings with 
regard to the severity of such disability.  


CONCLUSION OF LAW

In a rating decision dated September 6, 2002, the RO 
improperly reduced the evaluation assigned the veteran's 
bilateral high-frequency hearing loss from 100 to 20 percent.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.105, 3.159, 3.344§ 3.105(e), 3.159, 3.344(c), 4.85, 
Diagnostic Code 6100 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO did not provide 
the veteran adequate notice and assistance with regard to his 
claim.  However, given the Board's favorable disposition of 
that claim, explained below, the veteran is not prejudiced by 
any failure to remand the claim for additional notification 
and/or assistance.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  



II.  Analysis of Claim

The basic facts in this case are not in dispute.  In a rating 
decision dated June 1970, the RO granted the veteran service 
connection for bilateral, high-frequency hearing loss and 
assigned that disability a non-compensable (0 percent) 
evaluation.  In a Hearing Officer decision dated January 
2000, the RO increased the evaluation assigned the veteran's 
service-connected bilateral, high-frequency hearing loss to 
100 percent, effective from June 22, 1999.  This evaluation 
remained in effect for approximately three years, when in 
December 2001 and February 2002, the veteran underwent VA 
audiological and ear disease examinations.  Based on the 
findings of these examinations, the RO, in a rating decision 
dated February 2002, proposed to reduce the evaluation 
assigned the veteran's service-connected bilateral, high-
frequency hearing loss to 0 percent.  In a letter dated March 
2002, the RO notified the veteran of the proposed reduction.  
In a rating decision dated September 2002, after affording 
the veteran another VA audiological examination and based on 
the findings noted in the report thereof, the RO effectuated 
a reduction to 20 percent, effective December 1, 2002.  In a 
rating decision dated August 2005, the RO increased the 
evaluation assigned the veteran's service-connected 
bilateral, high-frequency hearing loss to 50 percent, 
effective from December 1, 2002.

The veteran seeks restoration of the 100 percent evaluation 
that the RO assigned his bilateral, high-frequency hearing 
loss, effective from June 1999.  According to his written 
statements submitted during the course of this appeal, his 
hearing testimony, presented in June 2002 and February 2005, 
the testimony of his spouse, presented in June 2002, and the 
testimony of his daughter, presented in February 2005, the RO 
improperly reduced the 100 percent evaluation assigned his 
hearing loss.  Allegedly, during the critical time period, 
such loss did not improve, but rather, worsened, 
necessitating the use of hearing aids and interfering with 
his duties as a business owner and conversations with family 
members.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2006).  In this case, 
in considering a possible reduction in the evaluation 
assigned the veteran's bilateral, high-frequency hearing 
loss, the RO satisfied these procedural requirements.  
Specifically, it issued a rating decision in February 2002 
proposing to reduce the evaluation assigned the veteran's 
service-connected bilateral, high-frequency hearing loss to 0 
percent.  This rating decision set forth the material facts 
and reasons for the proposed reduction.  Therein, the RO 
noted all findings of the December 2001 and February 2002 
audiological and ear disease examinations and explained that, 
collectively, those findings revealed that the veteran's 
malingering during the examinations suggested that the 
hearing loss was not as severe as previously indicated.   

By letter dated March 2002 (attached to the aforementioned 
rating decision), the RO notified the veteran of the proposed 
reduction and informed him that he had 60 days to submit 
evidence to show that the change should not be made.  This 
notice set forth the reasons for the action and the evidence 
upon which the action was based.  See 38 C.F.R. § 3.105(i)(2) 
(2006).  

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this 
requirement by providing the veteran 60 days from March 2002 
to submit additional evidence, notifying the veteran of the 
actual reduction in September 2002, and allowing a 60-day 
period to expire before assigning the reduction an effective 
date of December 1, 2002.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulations, 38 C.F.R. §§ 
3.343, 3.344 (2006).  Under 38 C.F.R. 
§ 3.343(a), total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).

With regard to 38 C.F.R. § 3.344, sections (a) and (b) are to 
be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 100 percent evaluation assigned the veteran's 
service-connected bilateral, high-frequency hearing loss to 
20 percent (later increased to 50 percent), the RO reduced an 
evaluation that had been in effect for less than five years, 
since June 1999.  Therefore, section (c) is applicable.  
Under 38 C.F.R. § 3.344(c) (2006), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.

Where a rating has been reduced without observing applicable 
laws and regulations, however, the rating is void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Greysck 
v. West, 12 Vet. App. 288 (1999).  In such a case, the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In this case, in its September 2002 rating decision, the RO 
noted that it was basing its reduction on the findings of a 
VA audiological examination conducted in August 2002.  It did 
not address whether those findings showed improvement in the 
veteran's hearing loss.  It did, however, indicate that it 
had considered pertinent regulatory provisions, including 38 
C.F.R. §§ 3.343, 3.344, in reducing the 100 percent 
evaluation and then explained the reduction in the context of 
how the findings satisfied the criteria of the Schedule for 
Rating Disabilities (rating schedule).  Given its 
consideration, albeit inadequate, of 38 C.F.R. §§ 3.343, 
3.344, on its face, the September 2002 rating decision is not 
void ab initio.  

To determine whether an examination disclosed improvement in 
a disability for the purpose of judging the propriety of a 
rating reduction, it is typically necessary to review the 
rating schedule, as in effect at the time of the rating 
reduction, and decide which criteria of the pertinent 
diagnostic code the findings of the examinations satisfy.  In 
this case, however, this step is unnecessary.  By the RO's 
admission in its September 2002 rating decision, the findings 
of the report of examination at issue in this case were 
inconsistent and unreliable and, therefore, should not have 
been relied upon to determine whether the veteran's hearing 
loss had improved.  Moreover, at that time, there was other 
medical evidence of record, including reports and letters 
from private medical providers, refuting a finding of 
improvement.  

Based on this fact, the Board concludes that, in the 
September 6, 2002 rating decision, the RO improperly reduced 
the evaluation assigned the veteran's bilateral, high-
frequency hearing loss from 100 to 20 percent.  The veteran's 
claim for restoration of the 100 percent evaluation, 
effective from December 1, 2002, must therefore be granted.




ORDER

The reduction in the 100 percent evaluation assigned the 
veteran's bilateral, high-frequency hearing loss not having 
been proper, restoration of that evaluation is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


